Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claim amendments filed 8/22/2022. 
Claims 1-13, 15-19, 21 & 22 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 6/11/2020 are noted.  
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive to overcome the Section 101 rejection. Applicant summarizes current 101 case law. (Remarks Pages 10-11.) On Page 12, Applicant argues that since amended Claim 5, for instance, recites a hear rate sensor, it is not drawn to an abstract idea. Applicant argues that a heart rate sensor is a specific type of sensor and that generic computers do not include heart rate sensors. (Remarks, Page 12.)  
Examiner respectfully disagrees: While a heart rate sensor may be a specific type of sensor, it still represents a generic and conventional computing device. As newly cited below in the Berkheimer analysis, Applicant’s Specifications disclose the computing elements that measure heart rate at a high level of generality to include watches, bracelets, rings, glasses, personal computers, PDAs and so on. Moreover, smartwatches are ubiquitous and have been used for years to measure heart rate. (See US 2022/0117381, filed 12/4/2019, Para 3 for instance.) Accordingly, Examiner cannot agree that a heart rate sensor represents anything beyond generic and conventional activity and maintains the Section 101 rejection, with respect.  The Section 102 rejection is withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-19, 21 & 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
The claims are drawn to apparatus and process categories. 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea, noting that independent claims 5 & 19 are substantially broader than claim 1. 
“A method, comprising: detecting, by a heart rate sensor of a first device, a heart rate associated with performance of an activity; determining, by at least one processor of the first device or of a second device, and based on the heart rate, a threshold amount of motion; determining, by the at least one processor, device accelerometer data; comparing, by the at least one processor, the device accelerometer data to the threshold amount of motion; determining, by the at least one processor and based on the comparison of the device accelerometer data to the threshold amount of motion, a threshold heart rate change; determining, by the at least one processor, a heart rate change associated with the heart rate; comparing, by the at least one processor, the heart rate change to the threshold heart rate change; determining, by the at least one processor and based on the comparison of the heart rate change to the threshold heart rate change, an activity intensity level associated with the heart rate and the device accelerometer data; determining, by the at least one processor and based on the activity intensity level, an activity score; and causing presentation, by the at least one processor, of data indicating the activity score.” 


The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the PEG, namely, “Mathematical Concepts” mathematical relationships and calculations. The claims require calculations of heart rate, calculations involving comparisons to threshold amounts, calculations of activity levels and the outputting of an activity score.  
The italicized limitations also fall within the “Mental Processes” group of abstract idea, concepts performed in the human mind, including an observation, evaluation, judgment, opinion. For example, a human can measure another person’s heart rate, compare it to a threshold, determine an activity level and generate a score – optionally using paper and pencil.  
The italicized limitations also fall within the “Certain Methods of Organizing Human Activity” group of abstract idea, managing personal behavior or relationships of interactions between people. Here, for instance, a personal trainer could manage clients’ performances by measuring heart rate, comparing it to a threshold, determine activity levels and generate scores. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including a processor, accelerometer and output device.  
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation. 
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Per the amendment: Regarding the Berkheimer decision, Examiner maintains the Official Notice of the conventionality of processors, accelerometers, display devices in this art, adding heart rate sensors to these elements. There are a plethora of references antedating Applicant’s effective filing date showing routine and conventional use of such devices in the exercise/fitness arts. At the least, smartwatches have been providing these elements well before Applicant’s filing date. 
Moreover, Applicant’s Specifications disclose each of these elements at a high level of generality showing conventionality: 
“[0033] In one or more embodiments, the device 104, the device 106, the device 108, and/or the one or more servers 140 may include a personal computer (PC), a smart home device, a wearable wireless device (e.g., bracelet, watch, glasses, ring, etc.), a desktop computer, a mobile computer, a laptop computer, an Ultrabook™ computer, a notebook computer, a tablet computer, a server computer, a handheld computer, a handheld device, an internet of things (IoT) device, a sensor device, a PDA device, a handheld PDA device, an on-board device, an off-board device, a hybrid device (e.g., combining cellular phone functionalities with PDA device functionalities), a consumer device, a vehicular device, a non-vehicular device, a mobile or portable device, a non-mobile or non-portable device, a mobile phone, a cellular telephone, a PCS device, a PDA device which incorporates a wireless communication device, a mobile or portable GPS device, a DVB device, a relatively small computing device, a non-desktop computer, a “carry small live large” (CSLL) device, an ultra mobile device (UMD), an ultra mobile PC (UMPC), a mobile internet device (MID), an “origami” device or computing device, a device that supports dynamically composable computing (DCC), a context-aware device, a video device, an audio device, an A/V device, a set-top-box (STB), a Blu-ray disc (BD) player, a BD recorder, a digital video disc (DVD) player, a high definition (HD) DVD player, a DVD recorder, a HD DVD recorder, a personal video recorder (PVR), a broadcast HD receiver, a video source, an audio source, a video sink, an audio sink, a stereo tuner, a broadcast radio receiver, a flat panel display, a personal media player (PMP), a digital video camera (DVC), a digital audio player, a speaker, an audio receiver, an audio amplifier, a gaming device, a data source, a data sink, a digital still camera (DSC), a media player, a smartphone, a television, a music player, or the like. Other devices, including smart devices such as lamps, climate control, car components, household components, appliances, etc. may also be included in this list.”

Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions provide conventional computer implementation of the abstract idea.  
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715